 NATIONAL FAMILY OPINION. INC.National Family Opinion, Inc. and Toledo PrintingPressmen and Assistants' Union No. 55, Interna-tional Printing and Graphic CommunicationsUnion, AFL-CIO. Case 8-CA- 10869November 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDAI.EOn July 12, 1978, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We find, in agreement with the Administrative LawJudge, that Respondent violated Section 8(a)(1) of theAct by threatening to close its printing department ifunion activity persisted, by interrogating employeesin connection with the antiunion campaign, and bychanging terms and conditions of employment in re-taliation for its employees' union activity. In addition,and also in agreement with the Administrative LawJudge, we find Respondent violated Section 8(a)(3)and (1) by closing its printing department and dis-charging printing department employees for discrimi-natory reasons, and Section 8(a)(5) and (1) by closingunilaterally the printing department without bargain-ing over the decision to close.2Finally, we agree withthe Administrative Law Judge's conclusion that, inthe circumstances of this case, Respondent should notbe required to reestablish its printing department. Inthis connection we note that the Board's usual rem-edy for violations similar to those found against thisRespondent, involving as they do discriminatorilymotivated conduct, is to order a respondent to restorethe status quo ante by reestablishing the closed opera-i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We also adopt the Administrative Law Judge's finding Respondent didengage in good-faith bargaining with the Union over the effects of its deci-sion to close the printing department.tion. unless the respondent can show that such a rem-edy would be unduly burdensome.' Here, as found bythe Administrative Law Judge, reestablishment of theprinting department would require either transfer ofthe entire telephone department and/or the leasing orconstruction of additional space plus the acquisitionof equipment for that department. Given these cir-cumstances, and in light of the record as a whole, weare persuaded that reestablishment is not warrantedhere.Although the Administrative Law Judge declinedto order reestablishment of the printing departmentas an appropriate remedy for the violation found, hedid order backpay from February 28. 1977, the dateRespondent unlawfully terminated the printing de-partment employees, until either Respondent com-mences to bargain in good faith over the decision toclose or the employees are offered reinstatement,whichever occurs first.4In so doing, the Administra-tive Law Judge noted that the remedy recommendedby him here is identical to the remedy the Board usedin Brockway Motor Trucks, Division of Mack Trucks,Inc., 230 NLRB 1002 (1977). For the reasons set forthhereinafter, we agree with the Administrative LawJudge that Respondent's backpay obligation shoulddate from the date of closing. However, we do notagree that Respondent's backpay liability terminateswhen it commences to bargain in good faith and weshall modify that portion of the Administrative LawJudge's recommended remedy accordingly.At the outset, we note that providing backpay fromthe date of closing is consistent with well-settledBoard precedent. For example, in what is perhaps theleading case involving the appropriate remedy forfailing to bargain over an economicallyv motivated de-cision to close, Winn-Dixie Stores, Inc., 147 NLRB788 (1964), the Board required that the respondentprovide backpay from the date of its unlawful refusalto bargain, the date it closed its cheese-processing op-eration, until one of four conditions was satisfied: (1)respondent and the union reached an agreement overthe closing; (2) they bargained to a bona fide im-passe: (3) the union failed to commence negotiationswithin 5 days after receipt of respondent's notice ofits desire to bargain: or (4) the subsequent failure ofthe union to bargain in good faith.And the Board has provided a Winn-Dixie-typeSee R & H Masonrv Supply, Inc.. 238 NL.RB 1044. fn. 3 (1978). and casescited therein.4 Since a respondent's backpay liability for the 8(aX3) violations ceases asof the date that respondent would have closed for lawful reasons as dis-cussed. ino,a. the Administrative I.aw Judge here also found Respondent inan5 event would likely have closed for valid economic reasons within a yearof the actual closure). the 8(aX5) backpay remedy for this Respondent'srefusal to bargain over the decision to close subsumed the remedy for the8(aH3} si,llatioTl See, e.g. Bankers Cluh. Inc, 218 Nl.RB 22 1975)246 NLRB No. 84521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedy in numerous subsequent cases.5Indeed, if wefailed to provide for backpay liability from the dateof closing, we would run the risk of encouraging em-ployers who are considering partial termination oftheir operations to proceed without bargaining withunions, since there would be limited or no backpayliability to deter such unlawful unilateral conduct.And our failure to provide an adequate remedywould also discourage reliance by the remaining em-ployees on their bargaining representative in dealingwith the employer concerning future threats to em-ployment. In short, an inadequate remedy in cases ofthis sort would serve only to subvert the collective-bargaining process which we are statutorily obligatedto encourage.As indicated previously, we do not agree with thatportion of the Administrative Law Judge's recom-mended remedy and Order which permits Respon-dent to terminate its backpay liability by commenc-ing to bargain in good faith. In this connection, wenote that the basic assumption underlying a full back-pay remedy for an employer's failure to bargain overa decision to close is that, had the employer bar-gained with the union over the decision, a workablesolution-however remote that possibility-mighthave been advanced which would have obviated theneed to close. By disregarding its statutory obligationto bargain, however, this Respondent foreclosed, untilnow, meaningful discussion of the closing and pre-cluded the possibility that an alternative to termina-tion of the printing department might have beenagreed upon.6While we recognize that it is not certainISee Mobil Oil Corporation, 219 NLRB 511 (1975): P. B. Mutrie MotorTransporation, Inc., 226 NLRB 1325 (1976): Production Molded Plastics, Inc.,237 NLRB 437 (1978):; First NVational Maintenance Corp., 242 NLRB 462(1979).In a number of other cases involving the same issue, the Board, while notstrictly applying the Winn-Dixie remedy, nevertheless requires the respon-dent to provide backpay from the date of the closing. See Arnold Graphic,Industries. Inc., 206 NLRB 327 (1973); Metro Transportation Sersices Com-pany. 218 NLRB 534 (1975); Brockway Motor Trucks, supra.The remedy for an employer's failure to bargain over the decision to close,however, should be contrasted with the more limited remedy provided for anemployer's failure to bargain solely with respect to the effects of a closuredecision. For an effects-bargaining violation, the usual remedy is to orderbackpay from the date of the Board's decision until one of the four condi-tions stated in Winn-Dixie is met. See, e.g., Royal Plating and Polishing Co..Inc.. 160 NLRB 990 (1966): Transmarine Navigation Corporation, 170 NLRB389 (1968); Interstate Tool Co.. Inc., 177 NLRB 686 (1969). The assumptionunderlying the more limited remedy is that, inasmuch as the employer'soperation would have closed regardless of good-faith bargaining over thesubject of closure, ordering a make-whole remedy would be punitive, ratherthan compensatory.s Nor does the fact that this Respondent might well have closed fr eco-nomic reasons within a year of the actual closing require a different resulthere. Indeed, the Administrative Law Judge's conclusion in this regard waspremised on the absence of union activity and on the absence of a duty tobargain over the decision to close. Moreover, the Administrative Law Judgealso found that "none of the evidence prior to the February I. 1977. an-nouncement of the decision to terminate printing operations establishes adefinite determination to close that department." Hence, as pointed outabove, it is possible that, had Respondent met its statutory obligation tobargain, the ultimate decision might have been different.that good-faith bargaining over the decision to closewould have resulted in a decision different from theone unilaterally implemented by Respondent, the un-certainty must be taxed against the wrongdoer ratherthan against the innocent employees.7AMENI)iI) RMEDI)YAccordingly, in order to recreate as nearly as possi-ble the situation that existed at the time Respondentshould have bargained, and to make whole all em-ployees of the printing department for any loss of paysuffered as a result of the discrimination against them,we shall order Respondent to pay employees whowere employed on the date of the closure their nor-mal wage rate from February 28, 1977, until the ear-liest of the following conditions as met: (I) mutualagreement is reached with the Union relating to sub-jects about which Respondent is required to bargain;(2) good-faith bargaining results in a bona fide im-passe; (3) the failure of the Union to commence nego-tiations within 5 days of the receipt of Respondent'snotice of its desire to bargain with the Union; or (4)the subsequent failure to the Union to bargain ingood faith. Of course, if Respondent decides to re-sume its printing operation and offers to reinstate theabove employees to their same or substantially equiv-alent positions, its liability will cease as of that date.Backpay shall be based on the earnings which theseemployees normally would have received during theapplicable period, less any net interim earnings, andshall be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with in-terest thereon computed in the manner set forth inFlorida Steel Corporation, 231 NLRB 615 (1977),8In passing, we note that this remedy is fully consis-tent with the remedy provided by the Board in Winn-Dixie Stores, Inc., supra, and similar cases discussedpreviously herein. In this connection, we have reex-amined our decision in Brockfway Motors, supra, re-lied on by the Administrative Law Judge in supportof his recommendation that Respondent's backpay li-ability should end when it commences bargaining ingood faith. On reflection, we are persuaded that theremedy provided in Brockwayi is not adequate to rem-7 See, generally, Leeds & Northrup Companyv , N. L. R.B. 391 F.2d 874, 880(3d Cir. 1968),. wherein the court recognized that the Board is effectuatingthe policies and purposes of the Act by resolving any doubt against the partyfound to have violated that Act. As the court pointed out: "Retroactiveenforcement must always contain in it some element of hardship on theemployer but a failure to grant backpay imposes at least an equal hardshipon the employees."Moreover, the Board has long recognized, with court approval, that it iswarranted in using a backpay remedy to restore, as nearly as possible, thestatus quo ante, and to prevent a respondent Irom gaining an advantage fronthis unfair labor practices and to protect employees from economic loss dur-ing the inevitable delays inherent in the administrative process. See NL.R.Bv. J. H. Rutler-Rer Manufacturing Co., Inc., 396 U.S. 258 (1%9).See, generally. Isis Plumbing & Heating Co. 138 NLRB 716 (1962).522 NATIONAL FAMILY OPINION, IN(C.edy fully an employer's failure to bargain over a deci-sion to close or over the effects thereof. Accordingly.when a respondent disregards its bargaining obliga-tion, we shall require that it at least bargain to a bonafide impasse in order to cut off backpay liability,9as-suming bargaining is timely requested by the unionand that the union bargains in good faith itself. Tothe extent Brockway Motors supports a remedy incon-sistent with the above, it is hereby overruled.'0ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, NationalFamily Opinion, Inc., Northwood, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:I. Substitute the following for paragraph 2(b):"(b) Pay the terminated employees their normalwages in the manner and for the period set forth inthe section of the Board's Decision and Order entitled'Amended Remedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.I Such liabilit) commencing from the date of the violation re., the datethe employer unilaterally closed the operation."O Chairman Fanning notes that the remedy proposed here is essentiallythe same as his position in BrockwaY, supraAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILt. NOT discharge or otherwise discrimi-nate against any of our employees because theyselect Toledo Printing Pressmen and Assistants'Union No. 55, International Printing andGraphic Communications Union, AFL-CIO. orany other labor organization, as their collective-bargaining representative or engage in any ac-tivities on behalf of any union.WE WILL NOT terminate any of our operationsin retaliation for activities of our employees insupport of the above-named Union, or any otherlabor organization.WE Wll.. NOT threaten our employees withplant or departmental closure or loss of employ-ment for engaging in activities in support of theabove-named Union, or any other labor organi-zation.WE WI.l. NOIt interrogate our employees con-cerning what would induce them to vote againstthe above-named Union, or any other labor or-ganization.WE W.L. NOT eliminate overtime. eliminateshifts, or change breaktime practices and rules inretaliation for activities of our employees in sup-port of the above-named Union, or any otherlabor organization.WE. WIll. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights protected under the National laborRelations Act.WE WIi.i., in the event that we resume ourprinting department operations, offer each of theformer printing department employees their for-mer jobs or, if those jobs no longer exist, substan-tially equivalent positions.WE Wll. bargain, upon request, with ToledoPrinting and Assistants' Union No. 55, Interna-tional Printing and Graphic CommunicationsUnion, AFL-CIO, as exclusive representative ofour employees in the appropriate bargainingunit, including bargaining about our decision toclose the printing department. The appropriateunit is:All printing department employees includingprinters, trainees and printing clerks, exclud-ing all office clerical employees and profes-sional employees, guards and supervisors asdefined in the Act, and all other employees.WE WI.L. make whole those persons dis-charged when we closed the printing departmenton February 28, 1977, for any loss of pay orother benefits resulting from their discriminatorydischarge, from the date of discharge until one ofthe four conditions enumerated in the Board'sDecision and Order is met, with interest thereon.or, in the event we reopen the printing depart-ment, until we reinstate them.WE WILI. pay the above employees who arerepresented by Toledo Printing Pressmen andAssistants' Union No. 55, International Printingand Graphic Communications Union, AFL-CIO, their normal wages for the period requiredby the Board's Decision and Order.NATIONAI. FAMILY OPINION, IN(.DECISIONSTATEMENT OF TIlE CASEMl(HAI. O. MIt.1 ER, Administrative Law Judge: Thiscase was heard on February 13 and 14. 1978, in Toledo.Ohio. upon a charge filed by Toledo Printing Pressmen andAssistants' Union No. 55, International Printing and523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGraphic Communications Union, AFL-CIO, herein theUnion, on March 14, 1977, as amended on August 17, 1977,and a complaint issued by the Acting Regional Director forRegion 8 of the National Labor Relations Board on August18, 1977. The complaint alleged that National FamilyOpinion, Inc., herein NFO or Respondent, violated Section8(a)(l), (3), and (5) of the National Labor Relations Act, asamended, herein called the Act, by threats of plant closingsand other reprisals if the Union were selected as collective-bargaining representative, by interrogating its employeesconcerning their union activities, and by discriminatorilyand unilaterally terminating and subcontracting its printingdepartment operations, without prior notification to or bar-gaining with the Union over the decision to close that de-partment or the effects thereof. Respondent's timely filedanswer denied the substantive allegations of the complaint.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs were filed by the Gen-eral Counsel and Respondent.Upon the entire record,' including my careful observa-tion of witnesses and their demeanor, I make the following:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUSRespondent is an Ohio corporation located in North-wood, Ohio, where it is engaged in product and marketopinion testing and research. Jurisdiction is not in issue.The complaint alleged, Respondent admitted, and I findand conclude that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The complaint alleged, Respondent admitted, and I findand conclude that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.11. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent began its operations in 1946 and, until ap-proximately 1971, conducted its opinion and market re-search testing primarily through mail panels, i.e., consum-ers to whom products for testing and questionnaires wouldbe sent, who would then complete and return the question-naires by mail. In 1971, because of problems caused by aI The General Counsel sought to introduce the affidavit of deceased em-ployee Paul Ward, taken by the Board dunng the investigative stage of thisproceeding. Respondent's objections to that document as hearsay were sus-tained and it was placed in the rejected exhibit file. That ruling is adhered to.The affidavit, offered as G.C. Exh. I 1, was neither authenticated nor identi-fied. See Rule 901, Federal Rules of Evidence. See also Bricklayers and Ma-sons Union No. 24, Bricklayers, Masons and Plasterers International Union ofAmerica, AFL CIO (Booth and Flinn Company), 129 NLRB 867 (1960).Moreover, the affidavit failed to come within either the specific or residualexceptions to the hearsay rule. See Rules 802, 803, and 804, Federal Rules ofEvidence. Specifically, I find that the statement was not more probative ofthe facts for which it was offered than other evidence which the GeneralCounsel offered or could have offered on the same points. Neither was itattended by any particular circumstantial guarantees of trustworthiness akinto those of the other exceptions to the hearsay rule.strike of postal workers, Respondent began to performsome of its survey work through telephone interviewing.Since 1971, the portion of Respondent's business attributedto telephone interviewing has grown steadily, as has itsbusiness generally.From approximately 1970 until the events describedherein, Respondent maintained its own printing depart-ment, which evolved from a single employee operating aduplicating press as part of the mailroom into an eight-employee unit with a number of presses, cameras, and re-lated equipment. Through 1976, Respondent was largelyself-sufficient in terms of its printing work although somework continued to be subcontracted, particularly largerruns and excess volume related to peaks in Respondent'sbusiness activity.In July 1975, Respondent's president, Jack Trumbull.The plant sits on a 16-acre tract similarly owned by thatpartnership. In planning for that new building, allowanceswere made for anticipated growth in each department by 50to 100 percent. Space was provided for both printing andtelephone survey departments. Respondent's former quar-ters, which had also been leased from a related enterprise,were sold to Printers Three, a printing concern which haddone some of Respondent's subcontracted printing.Respondent's employees were not represented by any la-bor organizations. In 1973, the Union conducted a cam-paign to represent the printing department. Respondent op-posed those organizational efforts with its own campaignand the Union lost the representation election.B. 1976 Organizational Activities and NFO's ResponseOn October 7, 1976,2all of Respondent's printing depart-ment employees attended a union meeting and signed au-thorizations for representation. On October Ii, employeesDon Lindhorst, Ray Stentz, and Paul Ward met with theprinting department supervisor, Steve Vass,' and told himwhat they had done. This was Respondent's initial knowl-edge of the union activities. Vass and the employees wroteout a list of the reasons why the employees wanted unionrepresentation. Included were:Job security-too many people that have been withN.F.O. for a long period have been fired and seem tohave no recourse ....Wages ....Overtime-employees are indirectly forced to workovertime. If an employee refuses to work overtime it isfrowned [upon] by the Co. Some employees have beentold it is part of their job to work overtime and if theycouldn't. the Co. could find someone that would. Somejobs are brought to Printing at a time that the only wayit can be done is on overtime, weekends are scheduledfor work like a normal work period ...More peopleare needed for the workload.2 All dates hereinafter are 1976 unless otherwise specified.] Vass' status as a supervisor and agent within the purview of Sec. 2(11) ofthe Act was admitted.524 NATIONAL FAMIL Y OPINION. IN(C.Generally the employees do not eel secure in theirjobs. There has been too many people fired in the lastyear or forced to quit, there are too many job threatsaround the Co.Vass told the employees that he was going to call Re-spondent's president, Jack Trumbull, and proceeded to doso. According to Vass, Trumball was upset, stated that hewould resist the Union, that he did not need an internalprint shop, that the printing could go elsewhere, that hecould not afford union wages, and that the employees werehurting themselves. Vass further recalled Trumbull tellinghim that he (Trumball) knew some things that Vass did notknow, and that, while he (Trumball) had lost a lot of sleepover the prior union campaign, he was not going to do soagain. Vass was instructed to spend as much time as heneeded finding out what the employees wanted. He wasadvised that he was a representative of management, thathe should conduct himself accordingly, avoiding threatsand promises, and that he should be straightforward andhonest, and should maintain a low profile.'Vass returned to Lindhorst. Stentz. and Ward and spentthe next couple of hours talking with them.' He told themthat, "Trumball had told him that under no conditionswould he allow a union in his company, that he would closethe doors first and that all [the employees] were doing wasdoing ourselves out of a job going with the Union ... thatthey would start by sending out all the printing."6Shortly thereafter, Vass met with Trumbull and othermembers of the management team and went over the list ofthe employees' reasons for unionization. He receivedinstructions to eliminate all overtime, eliminate the secondshift and consolidate it with the first, require all employeesto take breaks in small groups according to a prescribedschedule rather than as a group when work permitted asthey had been doing, and require that all employees be outof the department and that the department be locked by acertain time at the end of the workday. This was immedi-ately implemented by a memorandum dated October 14.All overtime ceased notwithstanding that Lindhorst hadbeen working as much as 25 hours of overtime per weekand the other employees had been working at least 10hours. The amount of printing work subcontracted was im-mediately and substantially increased. According to VassRespondent had previously only subcontracted that portionof the work which they could not do in their own shop.Now, work which Respondent's employees had regularlyperformed was subcontracted.Trumbull testified that he did not become upset over Vass' information.that he told Vass that he knew things which Vass did not know. that heintended not to lose any sleep over these developments, and that he thenreturned to the television movie he had been watching. He denied the otherstatements attributed to him. I have chosen to credit Vass to the extent thathis testimony is inconsistent with that of Trumbull. Vass impressed me as acandid witness endeavoring to tell the truth notwithstanding that as a super-visor still employed by Respondent he was in a difficult position. Notingfurther that Trumbull immediately called another member of the top man-agement staff, Mark Hanna, after speaking to Vass, to discuss the unionactivity I find his claimed lack of concern implausible.I The list of reasons for seeking representation may have been prepared inthis meeting rather than earlier. Vass so testified.The foregoing conversation is as testified to by Lindhorst. It was essen-tially admitted by Vass who further testified that he had tried to quote Trum-bull. Employee Nancy Fecso related a similar conversation with Vass, whichVass did not deny.A couple of days later, Iindhorst heard a conversationbetween Vass and Ward wherein Ward indicated that theCompany's actions may have been unlawful. Vass left thedepartment and, upon his return, told Ward that Trumbullhad told him that he (Trumbull] felt he could not get morethan a slap on the wrist for anything he would do as far assubcontracting out the printing work.'The Union filed a petition for a representation election,(ase 8 RC 10650. and an election was conducted on De-cember 16. Between mid-October and the election, the em-ployer conducted no campaign to defeat the organizationaleffort. A single meeting, possibly at the request of some ofthe employees, was conducted by Mark Hanna about aweek prior to the election. In the course of that meeting,Hanna was asked whether it was true that Respondentowned Printers Three and whether there was any truth tothe rumor that Respondent was going to close down theprint shop. Hanna replied that Respondent did not ownPrinters Three and said they did not have any plans to goout of the printing business "at the present time."About 2 days before the election, Vass asked Paul Ward"what it would take for him personally not to vote fbr theUnion."The Union won the representation election and, on De-cember 23, was certified as the exclusive collective-bargain-ing representative of Respondent's printing department em-ployees.The remainder of Respondent's employees were not rep-resented by any labor organizations.C. Bargaining Notice of Departmenttal Closure and theClosing of the Printing DepartmentOn December 30, Respondent's counsel, Donald M.Mewhort, Jr., wrote Raymond N. Larson. the Union's rep-resentative, informing him of Respondent's practice of im-plementing wage adjustment's on the first of each calendaryear and stating that in view of its obligation to bargainwith the Union the status quo would be maintained and nowage adjustments would be made for unit employees pend-ing discussions with the Union. Mewhort requested Larsonto submit his contract proposal and contact him to com-mencing amend the proposal which he had earlier fur-nished. Mewhort told him that it really did not matter,"that within the next 30 to 60 days that they were going [to]cease their printing department operations and send theirwork out to be done." Mewhort told him that the decisionwas based upon Respondent's desire to utilize the spaceoccupied by the printing department for a telephone facilityand referred to a large customer. Procter & Gamble (P &G), which wanted them to do this work. He stated furtherthat this was a recent development and, if it had not oc-curred, they would be there talking with the Union about ashort term contract. However, Mewhort stated, instead of a'Vass' admission is corroborated by both Lindhorst and Fecso. Trumbulldid not specifically deny making such a statement to Vass: rather, he testifiedthat when Vass reported that the employees were talking about filing unfairlabor practice charges, he told Va:s that Respondent was receiving advice ofcounsel and they should get on with their work.The unit, admitted to be appropriate, was:All printing department employees including printers, trainees andpnnting clerks. excluding all office clencal employees and professionalemployees, guards and supervisors as defined in the Act, and all otheremployees.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshort term contract, Respondent was "prepared to discussand bargain over the effects of closing the print shop ...including vacation pay, severance pay, letters of recommen-dation and things of that nature." As Larson recalled it, hetold Mewhort that he felt the department was being shutdown because of the employees' concerted activities andwould have to consult with counsel before he could bargainfurther. He asked Mewhort for a letter setting forth Re-spondent's position.By letter of February 7, 1977, Mewhort reiterated andexpanded upon Respondent's announcement. He statedthat the decision to terminate the printing department:was based upon the fact that the Company is a marketand opinion research oganization, and not a printingcompany. During the last calendar year, its telephon-ing business more than doubled, and in late January itwas advised by one of its major clients that the latterintended to place its telephoning business with theCompany rather than perform it "in house" as it hadin the past.Repeated were assertions that closing the printing depart-ment was the correct business choice to acquire neededspace for the telephoning facilities and that this decisionhad been under consideration for many months, with onlythe exact timing of the implementation of that decisionbeing uncertain. Also repeated was Respondent's offer tobargain on the effects of the decision upon the employees.The Union was told that steps were being taken to absorbthe employees into other positions within the Company orto place them with other employers in the printing industry.Finally, the letter refers to the Union's stated intention tofile unfair labor practice charges, the Company's belief thatit did not violate the law, and again invites the Union toengage in "effects" bargaining.Following further telephone conversations, the partiesmet again on February 17, 1977. At this meeting, the Unionwas officially notified by letter that operations in the print-ing department would cease within 30 days. The letter fur-ther stated what efforts Respondent had taken to place theemployees in other jobs. At least one employee was re-tained within NFO. Mewhort told the Union that the em-ployees would receive their accrued vacation and holidaypay and any accrued profit sharing monies at the time oftheir termination. They would receive their accrued pensionbenefits upon reaching retirement age. Mewhort referred tothe severance pay provisions of the Union's proposed con-tract and stated that they did not seem unreasonable for thepurposes of "effects" bargaining. He added that Respon-dent would consider a "sweetener" to avoid the Union'sthreatened unfair labor practice charges and offered sever-ance of 2 weeks' pay plus I week's pay for each year ofservice and continuation of the hospitalization insurancefor 30 days following termination. This offer was contingentupon full release of job rights by each employee and a re-lease of bargaining rights by the Union. He further offereda commitment to bargain with the Union in the event thatNFO ever resumed its printing operation.In the course of further negotiations by telephone, Mew-hort communicated an improved offer to Larson: 8 weeks'severance pay and a 2-month continuation of hospitaliza-tion for each employee regardless of length a service, recog-nition in the event that the printing department was re-sumed, and efforts to find other employment for thedisplaced employees. As before, the offer was contingentupon full and complete releases. Mewhort told Larson thathe and Trumbull had discussed the severance pay issue.come up with a comparison of what their offer would costcompared with the cost of litigation, and he had advisedTrumbull that it would be better for all concerned to paythis off rather than to be involved in lengthy litigation.Larson took Respondent's offer back to the unit employ-ees, who rejected it. When Larson informed Mewhort of thedecision, Mewhort told him that the employees would re-gret their rejection of the offer, and that he felt that even ifRespondent was later found to be in violation, "any awardsthat may be given to employees would be minimal to theCompany." He pointed out that all of the employees hadsecured other employment at the same or better pay andhad little to gain by pursuing the litigation.Respondent's printing department was closed on Febru-ary 28, 1977, and the work formerly performed in that de-partment was subcontracted to various printing firms in theToledo, Ohio, area. Respondent's costs for subcontractedprinting, which had averaged approximately $53,000 annu-ally from 1970 to 1976, and had ranged from a high ofabout $89,000 in 1970 to a low of $23,000 in 1974, increasedto approximately $434,000 in 1977. Respondent does notdispute that subcontracted printing costs it 20 to 50 percentmore than the printing of those same materials would havecost in its own printing department.After an appraisal made around March 1977, Respon-dent sold most of printing department presses and othermachinery. All of the major pieces of equipment were soldand removed. Respondent realized approximately $50,000from the sale.The space previously occupied by the printing depart-ment was then converted into an additional telephoningfacility at an overall cost of $218,000.9Within this areawere 50 telephone stations, supervisors' offices and monitor-ing stations, and conference rooms. At the same time, theoriginal telephoning area was enlarged from 24 to 40 callingbooths.D. Respondent's Alleged Economic MotivationRespondent contends that, as a result of the growth ofthe telephone surveying portion of its business, it foresawthe need to expand the space allocated to that work notlong after it moved into the new quarters and decided touse the space occupied by the printing department by July,before the advent of the Union. It was their claimed inten-tion to close that department within 12 to 18 months fromthat date, which action was accelerated by changes in itsbusiness relationship with P & G in January 1977. TheGeneral Counsel, of course, disputes these assertions.Compilations of company records (the accuracy of whichis unchallenged) established that in 1975, Respondent re-ceived gross revenues of approximately $340,000 from itstelephone survey business out of a total gross income ex-9This was broken down into $42,270 for space renovation, $6.710 forheating and air-conditioning, $148,364 to purchase the phone system, and$20.510 for fixtures.526 NATIONAL FAMILY OPINION, INCceeding $5 million. In 1976. the gross earnings from tele-phone survey rose to more than $800,000 while overall salesapproached $6.3 million. In 1977, the telephone surveybusiness yielded approximately $1.4 million out of a totalgross of $8.5 million. During this same period. the portionof the gross volume attributable to work performed for P &G grew from 17 and 18 percent to 25 percent and, in tele-phone interviewing. P & G's contribution grew from 7 per-cent in 1975, to 14 percent in 1976 and to 32 percent in1977. From 1975 to 1976. the monthly average of hoursworked on telephone survey increased from approximately2,800 to 4,900. In 1977, the monthly average further in-creased to almost 9,100 hours per month. Even befbre theprinting department was replaced by telephone surveyequipment, from December 1976 through March 1977, Re-spondent was performing from 7,000 to almost 10.000 hoursa month of telephone surveying. The employee complementin the telephone survey department rose from 52 (41 parttime, II full time) in June 1976 to 59 (45 part time) byDecember 1976. It continued to rise, reaching a total of 83in March 1977, of whom 66 were part-time employees.The minutes of the annual meeting of the NFO board ofdirectors. March 2, 1976, reflect a discussion in regard toexpansion of the telephone survey department:A discussion led by Mr. Jack Trumbull and Mr. MarkHanna suggested that the continued expansion of theTelephone Interviewing Department indicated provi-sion for additional space within the next twelve toeighteen months. They do not feel that it is advisableto have that function at a different location from therest of the business. Several avenues of examinationare being pursued to provide the space for this rapidlyexpanding area of the business.This, according to Samuel Billig, vice president for finance,was only one of a number of such discussions. He furthertestified that it was decided that the telephone survey de-partment had to be kept within the building to assure su-pervision and control. Earlier experiences with departmentslocated at different locations, prior to moving into the newbuilding, had been unsatisfactory. They rejected the idea ofenlarging the building, although it had been designed forexpansion, because to do so, Trumbull testified, would de-stroy the employee dining area and patio which their em-ployees had come to enjoy. According to both Billig andTrumbull, each department was examined to see whether itlent itself to being subcontracted. Only in printing couldthey find the ready and able suppliers; suppliers whom theyhad been using for a number of years to regularly do aportion of their printing. The subcontracting of other de-partments also would have required the displacement oflarger numbers of employees than in the printing depart-ment and, in some cases, might have presented a problem inmaintaining the confidentiality of the surveys.As a result of the considerations. Trumbull authorizedBillig and Hanna to talk to their largest printing supplier.John Stout of Printers Three. Stout and Billig met in Aprilor May, at which time, according to Stout. Billig told himthat they were contemplating closing out their printingshop and wanted to determine what his capabilities wouldbe to take over all or part of NFO's printing work andwhether he would he able to meet their deadlines. Stout metagain with both Billig and Hanna around June or July andfurther pursued the question of how much volume PrintersThree could handle. At that time, Stout was told that NFOwas thinking about closing out printing and expanding inanother area; he was not told the direction of Respondent'santicipated expansion. Hlowever, he was told that the build-ing NFO management had considered to be big and sud-denly become too small. Stout met twice more with NFOmanagement. once in late summer or early fall. to furtherdiscuss his ability to meet their deadlines as well as hisprices, and again in late 1976. In this latter meeting, theydiscussed what equipment Stout might be interested in pur-chasing and whether he might be interested in employingany of Respondent's printing department employees if aclosedown occurred. Stout indicated that he could use someequipment and one or two employees. Stout suggested thatRespondent have the equipment appraised and. after anappraisal was made in March 1977, bought three pieces. Healso hired one of the former employees. In 1977, PrintersThree performed about one-third of NFO's printing.Through December. according to Respondent's wit-nesses, their intention had been to close the printing depart-ment in 12 to 18 months. However, in January 1977. Hannanegotiated with P & G for acquisition of telephone recallwork which P & G had previously done in-house. NFOagreed to equip themselves for this work and P & G agreedto provide training for their operators. On Hanna's returnfrom meeting with members of the marketing research de-partment at P & G's offices, the decision to move up theexpansion of the telephone facilities was made.The General Counsel submitted evidence which, it con-tended, tended to disprove that Respondent had predeter-mined the elimination of the printing department. Thus, inMay, Respondent engaged a management consultant to de-velop and institute a wage and salary administration pro-gram covering all of its employees, including those withinthe printing department. Announcements in regard theretowere made in October and November and the results wereimplemented, for all employees, at the end of the year. Anarticle in the February edition of Respondent's house or-gan, the Grapevine, refers proudly to NFO's printing de-partment as being almost totally self-sufficient and to thevolume, speed, and economy of that department. Referencewas also made to new equipment already acquired for thatdepartment and to Supervisor Vass' hopes to acquire a two-color press. That new-two color press was acquired in July,at a cost of nearly $18,000; it replaced a single-color presswhich had been acquired around 1972 and which hadcaused problems as long as it had been in this shop. Thereplaced press was sold in July for nearly $11,000. Respon-dent also acquired two pieces of equipment for the cameraroom, in September and October at a total cost of $500.Further. Respondent continued to purchase materials, pri-marily paper. for the printing department throughout 1976and made a major purchase. $18,349. in October.'0Respon-dent pointed out, in regard to its paper purchases, that ithad a high requirement for paper. whether its printing wasdone in or out of its own shop, and that it enjoyed a volume10 Similar large purchases had been made in Januar' and Apnl 1975 andin June 1976.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchase discount when buying in this manner whichsmaller printshops could not get.With respect to Respondent's contention that the confi-dentiality of its surveys precluded the subcontracting ofother departments, the General Counsel introduced evi-dence regarding Respondent's concern for the confidential-ity of the printshop work. All employees are impressed withthe need to respect the confidential nature of the work andare required to sign a security pledge. The employee hand-book and other directives instruct them to avoid discussingtheir work outside the shop or otherwise disclose the namesinvolved or the results of the surveys.Specifically, the handbook stated in regard to the print-ing department:NFO provides its own printing facilities, includingphoto plate making and commercial bindery equip-ment, primarily to maintain strict control of the confi-dential nature of our work, but also to be able to beassured of production and delivery as needed. Weprint as many as 2 million impressions a month, andthis would take up much of the production time of anoutside printer. We are totally self-sufficient except forlimitations on extra large size printed sheets or compli-cated color work. Our presses are also used for internalwork forms, letterheads, promotional material, etc.Finally, as the General Counsel points out, Respondenthas maintained some control over the printing. Steve Vass,formerly the departmental supervisor, is now the printingcoordinator, overseeing the subcontracting of the printingwork and sometimes going to the subcontractor's shop toexplain the job and how it should be handled.E. Conclusions1. Violations of Section 8(a)(1) and evidence of unionanimusIt is undenied that when Vass returned to the employeeson October I 1, after reporting their union activities to Re-spondent's president, Jack Trumbull, he told them thatTrumbull would not tolerate a union in the Company,would close the doors first, and would subcontract theprinting. He further told them that they were doing them-selves out of their jobs by going to the Union. By suchstatements of its supervisor and agent, Respondent unques-tionably interfered with, restrained, and coerced its employ-ees in the exercise of their Section 7 rights, and therebyviolated Section 8(aXl1) of the Act. I also find that Respon-dent interfered with those employee rights when, in Decem-ber, Vass interrogated an employee in regard to what itmight take to persuade him to vote against the Union.Although not specifically alleged in the complaint, theevidence clearly establishes that, immediately upon the ad-vent of the Union, Respondent eliminated all overtime andthe second shift and rearranged the break periods. Theseactions were not responsive to the complaints of the em-ployees which led them to the Union (the employees didnot object to some overtime, only the amount and the man-ner of assignment) and the timing of these actions indicatethat they were in retribution for the union activity and werecalculated to show the employees the risks of selecting theUnion as representative. Accordingly, as these matters werefully litigated and intimately related to the subject matter ofthe complaint, I find that, by this conduct, Respondent hasviolated Section 8(a)(l) of the Act. See Crown ZellerbachCorporation, 225 NLRB 911 (1976).Further, I find, Respondent harbored strong animusagainst the Union and the exercise of statutory rights by itsemployees. That animus existed as early as the prior unioncampaign and continued into the current campaign. It wasevidenced particularly by Trumbull's statements to Vass,when Vass reported the union activities, and by the viola-tions of Section 8(a)(1) set forth above.2. Section 8(a)(3)The critical question for determination is Respondent'smotivation for the elimination of the printing department.Careful examination of all of the evidence leads me to theconclusion that, while Respondent intended to close itsprinting department at some time in the future, the decisionto close that department on February 28, 1977, was moti-vated by antiunion considerations. In reaching this conclu-sion, I deem particularly significant Respondent's threats totake precisely the actions taken and the animus revealedthereby and by the retaliatory elimination of overtime andthe second shift and the alteration of the employees' breakpractices. Similarly revealing is the timing of Respondent'sactions, taken immediately upon the outset of negotiations,particularly when that abrupt closure is contrasted withHanna's assurance, shortly before the election, that Re-spondent had no intentions of going out of the printingbusiness "at the present time." I note also the importanceRespondent attached to maintaining its own printing de-partment and the acquisition of new equipment and sup-plies, evidencing an intention to continue that operation forsome significant period.While Respondent's evidence, particularly the unrefutedtestimony of John Stout, indicates an intention to expandthe telephone interviewing department and take steps af-fecting the size, scope, or continued existence of the print-ing department, it fails to rebut the descriminatory motiva-tion proven by the General Counsel. Thus, none of theevidence prior to the February 1, 1977, announcement ofthe decision to terminate printing operations establishes adefinite determination to close that department. The March2 corporate minutes refer only to a need for additionalspace for telephone interviewing within 12 to 18 months; noreference to a cessation of printing operations is containedtherein. At best, such a move was but one of a number ofalternatives. The conversations with Stout, while more di-rectly related to subcontracting of the printing department,were similarly vague as to both the quantity of the work tobe contracted out and time necessary for such contracting.In this regard, I note that Respondent did not ever, securean appraisal of its printing equipment until March 1977,after it closed the department, and adduced no evidence toverify Vice President Billig's testimony that it had earliersecured estimates for the conversion of the printing depart-ment to a telephone interviewing area."1l The failure to adduce such readily available evidence warrants an infer-ence that had such evidence been produced, it would not have supportedRespondent's contentions. See Martin Luther King. Sr. Nursing Center. 231NLRB 15 (1977).528 NATIONAL FAMILY OPINION. INC.Moreover, the evidence fails to corroborate Respondent'scontention that a major change in its relationship with P &G took place in late January 1977 warranting the immedi-ate decision to cease printing operations and convert thatspace for telephone interviewing. Respondent's letter to P &G, self-serving as it is, is dated subsequent to the FebruaryI announcement and evidence no firm agreement. It statesthat NFO "welcome[s] the opportunity to discuss training.modification and expansion of facilities to suit your needs,"indicates that such is possible, and points out its growth inthe telephone interviewing business. Specifically, in regardto the expansion of the telephone interviewing department,the letter merely recites:We are also looking at other space within our buildingas potential telephone expansion. Befire we finalize ourexpansion direction, we would welcome an opportunit todiscuss with you how we might isolate space within ouroperation to allow your supervisors to work on the flooramong our telephone interviewer. Emphasis supplied.]Without conceding the antiunion motivation which Ihave found herein, Respondent contends that a determina-tion that its conduct violated Section 8(a)(3) and (I) of theAct is governed by the Supreme Court's decision in TextileWorkers Union of America v. Darlington ManuJacturingCompany et al., 380 U.S. 263 (1965). It further contendsthat, under Darlington, such a finding requires both that itbe shown that the closing was "motivated, at least in part,by a purpose to chill unionism in the remaining facilities ofthe ... employer" and that "the Employer could reasonablyhave foreseen such an effect." See Bruce Duncan Co.. Inc.,233 NLRB 1243 (1977). Finally, in this regard, Respondentcontends that the evidence fails to support this "two-pronged chilling" test. However, as the General Counselhas asserted. Darlington is inapplicable to the instant situ-ation. As the Board stated in Harper Truck Service, Inc..196 NLRB 262, fn. 2 (1972):Unlike Darlington, the instant case involves the closingof part of a Respondent's operation and the contract-ing out of such work to independent contractors. Be-cause this was done for antiunion reasons we find aviolation of Section 8(a)(3). In Darlington, the SupremeCourt analogized such a situation to a "runaway shop"(380 U.S. at 272, fn. 16), and the Board thus does notapply the "chilling" requirement to cases of antiunionsubcontracting.See also Great Chinese American Sewing Company; EspritDe Corp, 227 NLRB 1670 (1977) and Grav-Grimes ToolCompany, Inc., 221 NLRB 736 (1975).Accordingly, as Respondent terminated its printing de-partment operations, at least in part because of its anti-union motivation, and subcontracted the work previouslyperformed in that department, I find that it violated Section8(a)(3) and (1) of the Act.3. The alleged refusals to bargain(a) Bargaining over the decision to close the printingdepartmentIn agreement with the General Counsel, and contrary tothe contentions of Respondent, I find that Respondent wasobligated to notify and bargain with the Union over thedecision to close the printing department. As a partial clos-ing and/or subcontracting case, this issue is governed bythe venerable line of cases commencing with Fibreboard Pa-per Products Corporation v. N.L.R.B., 379 U.S. 203 (1964),and Ozark Trailers, Inc., and/or Hutco Equipment Companvand/lor Mohilefreeze Compans', Inc., 161 NLRB 561 (1966).In Fibreboard, the Supreme Court held that the phrase"terms and conditions of employment" over which an em-ployer was obligated to bargain included an employer'seconomically motivated decision to subcontract unit workresulting in the loss of employment b unit employees. Thedistinction Respondent seeks to draw between the Fibre-hoard facts and the instant case, on the basis that in Fibre-board the subcontractor's employees came on to the em-ployer's premises to perform their work whereas NFO sentits work out is a distinction without a difference. Similarly,if this case is considered a partial closing. the teachings ofOzark, still adhered to by the Board, require that Respon-dent bargain over the decision to close. See Brockway Mo-tor Trucks, Division of? Mack Trucks, Inc., 230 NLRB 1002(1977) and Royal Typewriter Company, a Division of LittonBusiness Svystems, Inc., a Subsidiar o Litton Industries,Inc., and Litton Industries, Inc., 209 NLRB 1006 11974). Asthe Board stated in Brockwaiy Motor Trucks.The Act requires an employer to bargain with its em-ployees' representative about matters that affect wages,hours, and terms and conditions of employment. Uni-lateral changes in employment conditions may not beeffectuated without bargaining regardless of whether acollective-bargaining agreement is currently in effect.This obligation remains notwithstanding an employer'scontention that such a requirement significantly re-stricts its ability to manage the business. The underly-ing rationale for requiring bargaining over such mat-ters is that the union on behalf of and asrepresentative of the employees-should be accordedan opportunity to engage in a full and frank discussionregarding such decisions. In this way parties are pre-sented with an opportunity to explore possible alterna-tives to accommodate their respective interests andthereby to resolve whatever issue confronts them in amutually acceptable way.The instant case is further distinguishable from bothN.L.R.B. v. Adams Dairy, Inc., 350 F.2d 108 (8th Cir., 1965)and Summit Tooling Company and Ace Tool EngineeringCo., Inc., and Summit Tooling Company Division of Ace ToolEngineering Co., Inc., 195 NLRB 479 (1972), relied upon byRespondent. In the former, the court specifically pointedout that after its decision to subcontract, the work per-formed by the subcontractors was not for the benefit ofAdams Dairy, but was for their own account. In Summit,the Board pointed out that there was a major change in thenature of the business, with the remaining portion of theenterprise no longer engaged in the work which had beendone in the closed portion Herein, NFO is still having theprinting work performed, for its own benefit. In this regard,the instant situation is identical to that presented in P. B.Mutrie Motor Transportation, 226 NLRB 1325 (1976),wherein an employer closed one of several terminals, butcontinued to perform the same work from its other termi-529 I)E(CISIONS OF NATIONAL ILABOR RELATIONS BOARDInals. An obligation to bargain over the decision to close theterminal was found.Further, I find the instant situation distinguishable fromthat presented in General Motors Corporation. GMC Truck& Coach Division, 191 NLRB 951, 952 (1971). wherein,upon a sale of an independent dealership, the Board heldthat there was no obligation to bargain over a decision in-volving a "significant investment or withdrawal of capital[as toJ affect the scope and ...direction of an enterprise."The scope and direction of NFO remained unchanged afterthe subcontracting of its printing department. The invest-ment of capital, most of which was necessitated by expan-sion of the telephone surveying department and would havebeen spent regardless of what was done with the printshop.can hardly be deemed "significant" as that term was used inGeneral Molor.As Respondent was obligated to bargain with the UJnionover the decision to terminate and subcontract its printingoperations, the next question is whether it has satisfied thatobligation. Respondent. pointing out that it notified theUnion on FebruarN 1. 1977, of its intention to close within30 to 60 days and that the Union did not thereafter seek tobargain over the decision prior to the actual termination ofprinting operations on February 28, contends that theUnion waived whatever rights it had to bargain over thedecision. In support thereof. Respondent cited The Empo-rium. a Subdivision ofthe Emporiuml-('apwell Conpan Divt-sion of Carter lawlev Hale Stores., In., 221 NLRB 1211(1975), wherein the union received a 3-week notification ofan intended cessation and subcontracting of certain opera-tions with resultant terminations. The union never ques-tioned the basis for the decision, but merely contended theemployer could not take the intended action. It was there-fore held to have waived its right to bargain over the deci-sion. See also Associatlion of Motion Picture and TelevwvionProducers, Inc., 204 NLRB 807 (1973) (20 days notice), andCoppus Engineering Corporation. 195 NLRB 595 (1972) (3-month notice). In none of those cases, however, were thedecisions involved discriminatorily motivated, and the lackof discriminatory motivation was a factor expressly reliedupon in The Emporium in finding that the union had ameaningful opportunity to bargain. Compare P. B. Mutrie,supra. where no advance notice was given before the termi-nal was closed, and Royval Typewriter, supra, where therewas but 8 days' notice. In both of these cases the Boardfound that the collective-bargaining representatives wereafforded no meaningful opportunity to bargain.As I have found Respondent's decision to terminateprinting operations to have been discriminatorily moti-vated, I must conclude that the instant situation is distin-guishable from, and not governed by, the rationale in TheEmporium. Further, the Union herein was given no warningprior to February 1, 1977. that a closing was contemplatedalthough Respondent contended that this had been underconsideration for some time, and the Union was told of acompleted decision rather than a decision yet to be final-ized. As such, it was faced with afait accompli which, par-ticularly in light of the discriminatory motivation, "vestedthe situation with a sense of futility which discouraged fur-ther discussion." P. B. Mutrie, supra at 1329.Accordingly, I conclude that Respondent failed and re-fused to afford the Union with notice of its intended termi-nation of the printing department and an opportunity tobargain thereon and has thereby refused to bargain in goodfaith with the Union. in violation of Section 8(a)(5) of theAct.(b) Efia(vs hargainingThe General Counsel contends that Respondent's bar-gaining over the effects of its decision upon the unit em-ployees was tainted by its offer of additional severance payand extended hospitalization upon the condition that theemployees and the Union waive further employment andbargaining rights. This ofler. made to avoid the tiling andlitigation of unfair labor practice charges, was improvedupon by the Employer in subsequent discussions and in-cluded a commitment to bargain with the Union in theevent that NFO ever resumed its printing department.'-There is sometimes a fine line to be drawn between offers ofsettlement and unlawful conditions imposed upon bargain-ing. The former must be encouraged, as voluntary compli-ance is a prerequisite to the continued efficacy of the Na-tional Labor Relations Act; the latter must be condemned.In the instant case, I believe that Respondent's offer of in-creased severance benefits in return for waivers of employ-ment and bargaining rights falls short of unlawfully condi-tioning bargaining. In so concluding, I note thatRespondent did not refuse to bargain over the effects of theclosure unless the Union agreed to its terms and, in fact, didnot preclude the payment of some severance benefits with-out such an agreement. The Union rejected Respondent'soffer, but did not test its willingness to agree to other sever-ance benefits without such waivers by making any counter-proposals. Finally, I note that, while I have largely rejectedthem, Respondent did have colorable defenses to the threat-ened unfair labor practice charges. Accordingly, I find thatRespondent has not refused to bargain with the Union overthe effects of its decision to terminate its printing depart-ment and shall recommend the dismissal of that allegation.II. Fit(1 () 1tlH UNFIAIR ABO(R PRA('CTICE( S UPON( '( )MM1R( IFThe activities of the Respondent set forth in section 11,above, occurring in connection with its operations de-scribed in section 1, above, have a close. intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.THI RFMEI)YHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1),(3), and (5) of the Act, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.u Such an offer is distinguishable from a refusal to meet unless pendingunfair labor practice charges are withdrawn, as was the case in both StarMaUuauj(uring Conapuni, Division of Slur Forge. Inc.. 220 NI.RB 582 (1975).and General Motors Acceptance (orporation, 196 NLRB 137 (1972), cited bythe General Counsel.530 NATIONAL. FAMIILY OPINION. IN('.Although I have found that Respondent terminated itsprinting department operations without bargaining over thedecision and in order to avoid having to deal with theUnion, the evidence herein. particularly the testimony ofJohn Stout. has convinced me that, even in the absence ofthe Union. Respondent intended to close that departmentwithin about a year of the date upon which it did take suchaction. Moreover, reestablishment of the printing depart-ment would require the transfer of the telephone depart-ment from the building and/or the leasing or constructionof additional space plus the acquisition of equipment forthat department. Under these circumstances, reestablish-ment of that department would he unduly burdensome andI shall not recommend that Respondent be required to takesuch remedial action. See Chinese American Sewing (om-pani, 227 NlRB 1670 (1977).Following the example of the Board in Brockwaiv foo,rTrucks .supra. I shall, however, recommend that Respon-dent be required to bargain with the Union. upon request.with respect to the decision to close its printing departmentand, if it agrees to reopen its printing department. offer allthose in the appropriate unit reinstatement to their lformerjobs or. if those jobs no longer exist. to substantiall? equiv-alent positions, and embody any understanding reached ina signed agreement. In order to both restore some measureof economic strength to the nion so that meaningful bar-gaining may take place, and in order to make the employ-ees whole, I shall also recommend that Respondent he re-quired to pay the employees backpaN from the date of theirtermination until Respondent commences to bargain ingood-faith with the Union or until the employees are of-fered reinstatement, whichever occurs first, less net earningsduring such period, with interest, in the manner set forth inF. 'oo/lworth (ompaun, 90 NLRB 289 (1950). and Flor-ida Seel (orporation, 231 NI.RB 651 (1977).'As the unfair labor practices committed b Respondentgo to the very heart of the Act. I shall further recommendthat it be required to cease and desist from infringing in anyother manner upon the rights guaranteed employees bySection 7 of the Act. It will be further recommended thatRespondent be required to mail copies of the attached no-tice to the terminated employees of the printing departmentas well as posting that notice at its plant and offices.CONCLUSIONS OF LAW1. By threatening employees with plant closure and lossof their employment if they select the Union as their collec-tive-bargaining representative, by interrogating employeesconcerning what would be required to convince them tovote against the Union, and by eliminating all overtime andthe second shift and changing the rules regarding employeebreaktime because of their union activity. Respondent hasviolated Section 8(a)(1) of the Act.2. By closing its printing department, terminating theemployees of that department, and subcontracting the workof that department because the employees selected theUnion as their collective-bargaining representative. Re-spondent has violated Section 8(a)(3) and (I) of the Act.3. By unilaterally closing its printing department. sub-See. generally. Irsr Plumnbin & eating (o. 138 NItRB 716 (1962)contracting the work thereof, and terminating its printingdepartment employees without bargaining with the Unionabout the decision to close that department, Respondenthas refused to bargain in good faith with the Union and hasengaged in unfair labor practices in violation of Secion8(a)(5) and (I) of the Act.4. The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and 7) of the Act.5. The Respondent has not committed anv unfair laborpractices not specificallN found herein.Upon the basis of the entire record, the findings of fact.and the conclusions of la w. and pursuant to Section 0(c) ofthe Ac,. I hereby issue the following recommended:ORI)RThe Respondent. National Family Opinion. Inc., Nor-wood, Ohio, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Threatening employees with plant closure or loss ofemployment if the, select the U nion as their ctollecti c-bhar-gaininig representative.b(h) Interrogating employees concerning h;hat sould berequired to convince them to vote against the Uinion.(c) Illiminating overtime and the second shift or chang-ing breaklime rules because of the emploees' union mem-bership. activities. and desires.(dl iscouraging membership in Toledo Printing Press-men and Assistants' Uiion No. 5, International Printingand Graphic (Communications Union. A l. (10. or anyother labor organization. b closing the printing depart-ment or in any other mnanner discriminating against em-ploecs in regard to hire or tenure of emploment or anyterm or condition of emplomenl.(e) ailing and refusing to bargain collectively with To-ledo Printing Pressmen and Assistants' Union No. 55, In-ternational Printing and Giraphic Communications Union,AFl ('1O. concerning the decision to close the printing de-partment.(f) In anN other manner interfering with, restraining, orcoercing its employees in the exercise of their rights as guar-anteed by Section 7 of the Act, except to the extent thatsuch right is affected by the proviso to Section 8(a)(3) of theAct.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain with Toledo Printing Press-man and Assistants' Union No. 55, International Printingand Graphic Communications Union, AFL CIO. as the ex-clusie bargaining representative of its employees in the ap-propriate collective-bargaining unit, including bargainingconcerning their decision to terminate the operations of itsprinting department. The appropriate collective-bargainingunit is:14 In the eent n exceptions are filed as provided h Sec 10246 of theRules and Regulations of the National ahor Relations Board, the findings.conclusions. and recommended Order herein shall. a prosided in Sec 102.48of the Rules and Regulations. he adopted b the Board and become itsfindings, conclusions. and Order, and all objections thereto shall he waivedfor all purposes.531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll printing department employees including printers,trainees and printing clerks, excluding all office clericalemployees and professional employees, guards and su-pervisors as defined in the Act, and all other employ-ees.(b) Make whole the printing department employees inthe manner set forth in the section of this Decision entitled"The Remedy."(c) In the event that Respondent agrees to reopen itsprinting department. offer the former printing departmentemployees their former jobs or, if those jobs no longer exist,substantially equivalent positions.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(e) Post at its Northwood, Ohio, plant and forthwithmail to all affected employees, copies of the attached noticemarked "Appendix."'5 Copies of said notice, on forms pro-vided by the Regional Director for Region 8, after beingduly signed by Respondent's authorized representative,shall be posted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material. A copyof said notice, duly signed in the same manner, shall beimmediately mailed to the last known address of each em-ployee formerly employed in the printing department.(f) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.The complaint, insofar as it alleges violations of the Actnot specifically fbund herein, is dismissed.15 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enlbrcing an Order of the Na-tional Labor Relations Board."532